DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 08/15/2022 has been entered.  Claims 1 and 9 have been amended.  Claims 4-5 and 7-8 have been cancelled.  Claims 1, 6, 9, and 10 are still pending in this application, with claims 1 and 9 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2017/0227169 Hereinafter Jiang’169) in view of Kao (US 9246066) and further in view of Jiang et al. (US 10627098 Hereinafter Jiang’098).
Regarding claim 1, Jiang’169 teaches a method for creating a lighting effect by two segments on one filament, comprising the following steps: 
step 1: installing a first fluorescent strip (420b, Fig. 43C, Paragraph 0179 points out that its fluorescent and paragraph 0302 teaches that it is a light conversion sub-layer) and a second fluorescent strip (Paragraph 0305 teaches that it’s a light conversion layer) by butting (Fig. 43D shows the two butting), and arranging a chip support (506 and 530, Fig. 43c) between the first fluorescent strip and the second fluorescent strip (Fig. 43D); 
step 2: evenly arranging a plurality of LED chips (102, Fig. 43C) on the chip support (Fig. 43C), wherein the LED chips are evenly distributed along the chip support (Fig. 43C); and 
step 3: installing metal wire lugs (holes and surrounding part of 506 surrounding area not including the very end, Fig. 43E, Paragraph 0305) at both ends of the chip support (Fig. 43C), the chip support has a first end (left, end of Fig. 43E), a second end (right end of Fig. 43E) opposite to the first end in a longitudinal direction of the chip support, a first side (top left side of 100 Fig. 43E), and a second side (bottom right side of 100, Fig. 43E) opposite to the first side in a width direction of the chip support (Fig. 43E), 
the plurality of LED chips includes a first group of LED chips (102 and every other beyond that within one of the 100, Fig. 43E) and a second group of LED chips (104 and every other beyond that within one of the 100, Fig. 43E) adjacent to the first group of LED chips in the longitudinal direction.
Jiang’169 fails to teach rubber in the florescent strips and parallel connections of the LEDs.
Kao teaches First (1, Fig. 3; Column, lines 36-58) and second fluorescent rubber strips (5, Column 4, line 4-10 in view of Column, lines 36-58);
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included rubber in the first and second fluorescent strips of Jiang’169, in order to teach another material that is commonly used as a substrate for phosphor as well as increased flexibility of the substrate. 
Jiang’169 in view of Kao fails to teach parallel connections of the LEDs and the direction of the positive and negative electrodes or their connection method.
Jiang’098 teaches the evenly arranging a plurality of LED chips (311 and 411; Figs. 2, 5, and 9; Column 8, lines 45-58) on the chip support (115, Fig. 2), wherein the LED chips are evenly distributed along the chip support (Fig. 2 or 5) and are in positive and negative parallel connection with each other by conducting wires (117 or 118 in Fig. 2 or 5), the LED chips are arranged in positive and negative inverse parallel connection at intervals on the chip support (Fig. 9; Column 8, lines 45-58); and 
step 3: installing metal wire lugs (112; Column 5, lines 56- Column 6, line 6) at both ends of the chip support, positive electrodes (the anode side of the diodes shown in Fig. 9) of the first group of LED chips and negative electrodes (the cathode side of the diodes shown in Fig. 9) of the second group of LED chips are disposed at the first side (bottom side in fig. 9) and connected with each other in sequence (Fig. 9), 
negative electrodes (the cathode side of the diodes shown in Fig. 9) of the first group of LED chips and positive electrodes (the anode side of the diodes shown in Fig. 9) of the second group of LED chips are disposed at the second side (top side, Fig. 9) and connected with each other in sequence (Fig. 9).
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the LED connection method of Jiang’098 between LEDs of Jiang’169, in order to provide parallel connection method thereby preventing all LEDs from dying just because one Led faltered. Thereby improving overall light emission and functionality of the device. Additionally, it would allow for AC power to provide emission from the light sources during a full cycle (Jiang’098; Column 8, lines 45-58).

Regarding claim 6, Jiang’169 teaches the chip support has a first end (the farthest most end of the left end of 100, Fig. 43E), a second end (the farthest most end of the right end of 100, Fig. 43E) opposite to the first end in a longitudinal direction of the chip support (Fig. 43E), the metal wire lugs (hole in 506 and surrounding area not including the very end, Fig. 43E, Paragraph 0248) includes a first metal wire lug (hole in 506 and surrounding area not including the very end on the left, Figs. 43E and 44B) and a second metal wire lug (hole in 506 and surrounding area not including the very end on the right, Fig. 43E in view of Fig. 44B which shows 506 being treated as a connector/lug), the first metal wire lug is disposed between the first end of the chip support and the plurality of LED chips (Fig. 43E), the second metal wire lug is disposed between the second end of the chip support and the plurality of LED chips (Fig. 43E).

Regarding claim 9, Jiang’169 teaches a method for creating a lighting effect by two segments on one filament, comprising: 
installing a first fluorescent strip (420b, Fig. 43C, Paragraph 0179 points out that its fluorescent and paragraph 0302 teaches that it is a light conversion sub-layer) and a second fluorescent strip (Paragraph 0305 teaches that it’s a light conversion layer) by butting (Fig. 43D shows the two butting), and arranging a chip support (506 and 530, Fig. 43c) between the first fluorescent strip and the second fluorescent strip (Fig. 43D); 
evenly arranging a plurality of LED chips (102, Fig. 43C) on the chip support (Fig. 43C), wherein the LED chips are evenly distributed along the chip support (Fig. 43C); and 
installing metal wire lugs (holes and surrounding part of 506 not including the very end, Fig. 43E, Paragraph 0305) at both ends of the chip support (Fig. 43C),
wherein the chip support has a first end (the farthest left end of 506), a second end (the farthest right end of 506, Fig. 43E) opposite to the first end in a longitudinal direction of the chip support (Fig. 43E), a first side (top left side of 100 Fig. 43E), and a second side (bottom right side of 100, Fig. 43E) opposite to the first side in a width direction of the chip support.
Jiang’169 fails to teach rubber in the florescent strips and parallel connections of the LEDs.
Kao teaches First (1, Fig. 3; Column, lines 36-58) and second fluorescent rubber strips (5, Column 4, line 4-10 in view of Column, lines 36-58);
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included rubber in the first and second fluorescent strips of Jiang’169, in order to teach another material that is commonly used as a substrate for phosphor as well as increased flexibility of the substrate. 
Jiang’169 in view of Kao fails to teach parallel connections of the LEDs.
Jiang’098 teaches the evenly arranging a plurality of LED chips (311 and 411; Figs. 2, 5, and 9; Column 8, lines 45-58) on the chip support (115, Fig. 2), wherein the LED chips are evenly distributed along the chip support (Fig. 2 or 5) and are in positive and negative parallel connection with each other by conducting wires (117 or 118 in Fig. 2 or 5), and the LED chips are arranged in positive and negative inverse parallel connection at intervals on the chip support (Fig. 9; Column 8, lines 45-58); and 
step 3: installing metal wire lugs (112; Column 5, lines 56- Column 6, line 6) at both ends of the chip support.
and wherein a positive electrode (the anode side of the diodes shown in Fig. 9) of each LED chip of the plurality of LED chips is disposed at a same side of the chip support as a negative electrode (the cathode side of the diodes shown in Fig. 9) of an adjacent LED chip (Fig. 9), 
and wherein electrodes of the plurality of LED chips at the same side of the chip support are connected with each other in sequence (Fig. 9).
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the LED connection method of Jiang’098 between LEDs of Jiang’169, in order to provide parallel connection method thereby preventing all LEDs from dying just because one Led faltered. Thereby improving overall light emission and functionality of the device. Additionally, it would allow for AC power to provide emission from the light sources during a full cycle (Jiang’098; Column 8, lines 45-58).

Regarding claim 10, Jiang’169 teaches the first metal wire lug is disposed between the first end of the chip support and the plurality of LED chips (Fig. 43E), 
the second metal wire lug is disposed between the second end of the chip support and the plurality of LED chips (Fig. 43E).

Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant has argued that Jiang’169 fails to teach several limitations of claim 1. While this argument has been fully considered it is not persuasive. The Examiner points out that these limitations are taught by the other prior art references as provided above.
The applicant has argued that Jiang’098 fails to teach each and every element of the currently amended claim 1. While this argument has been fully considered it is not persuasive. The Examiner points out one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, in this case it is the combination of references which teach the requirements of claim 1.
The applicant has argued that Jiang’169 teaches a full wave rectifier that reduces thermal dissipation. While this argument has been fully considered it is not persuasive. The Examiner in unclear as to what the applicant’s argument is about this limitation. Examiner suggests that the Applicant’s representative have a phone interview with the Examiner if they would like this point considered further.
Applicant further argues that “thus, even a combined reading of all the cited prior arts would not lead a person skilled in the art to arrive at the method for creating a lighting effect by two segments on one filament, as claimed in currently amended claim 1 wherein it is claimed that the chip support has a first end, a second end opposite to the first end in a longitudinal direction of the chip support, a first side, and a second side opposite to the first side in a width direction of the chip support such that the plurality of LED chips includes a first group of LED chips and a second group of LED chips adjacent to the first group of LED chips in the longitudinal direction, wherein positive electrodes of the first group of LED chips and negative electrodes of the second group of LED chips are disposed at the first side and connected with each other in sequence, and negative electrodes of the first group of LED chips and positive electrodes of the second group of LED chips are disposed at the second side and connected with each other in sequence.” The Examiner points out that all of these limitations are pointed out above in claim 1 as well as clear paragraphs and figure locations.
In response to applicant’s arguments that Jiang’169 failed to individually disclose, or suggest when combined, with Kao and Jiang’098, the applicant is once again advise that in order to be entitled reconsideration, applicant’s reply must be reduced to a writing which distinctly and specifically point out the supposed errors in the Examiner’s rejection, such arguments pointing out the specific distinctions believe to overcome all applied Prior Art. In this case, applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the disclosure  fails to disclose the limitations of claim 9, without specifically pointing out why the elements cited by the Examiner as corresponding the claimed elements would not be reasonable considered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T EIDE/            Examiner, Art Unit 2875